DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 has been amended to define the claimed cross section of an ion guide channel as “a radial distance between two radially opposed rods of the quadrupole rod set.” Applicant has provided no indication of how this limitation is supported by the original disclosure, nor has applicant asserted that no new matter was added by this amendment to claim 6. As such, the new limitation is rejected as being new matter failing the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0197333 A1 [Jolliffe] in view of US 2015/0097114 A1 [Green] and Hanson, D. R., et al. "Ambient pressure proton transfer mass spectrometry: detection of amines and ammonia." Environmental science & technology 45.20 (2011): 8881-8888 [Hanson].
Furthermore, the teachings of Jolliffe are evidenced by US 7,932,488 B2 [Javahery]

Regarding Claims 1 and 18:
Jolliffe teaches an apparatus for reducing contamination in a mass spectrometer (Jolliffe para 19, removing solvated analyte particles) comprising: 
an ionization source for generating a beam of ions (Jolliffe Fig. 1 (22, 24)); 
an ion guide (Jolliffe Fig. 1 (36), para 36) having a plurality of rods arranged in a multipole configuration and spaced from one another to provide a channel through which ions generated in the ionization chamber can be transmitted to one or more downstream mass analyzers (Jolliffe para 36 incorporates by reference the multipole rods of Javahery Figs. 2 and 3 which are arranged around a channel and transmit ions), 
the ion guide channel (Jolliffe Fig. 1 (31)) comprising a guide inlet aperture in communication with said ionization chamber (Jolliffe Fig. 1 (26, 32, 33)) and a guide exit aperture for passing ions to said downstream mass analyzers (Jolliffe Fig. 1 (34)), 
a power supply for providing voltage (para 36 “voltage source”) to one or more of said plurality of rods for confining the ions within an internal volume of the ion guide channel (Jolliffe para 36 -the axial and electrodynamic fields confine the ions and are the result of voltages applied to ion guide (36)); 
a curtain gas inlet for introducing an internal curtain gas into the ion guide channel at a volumetric flow rate (Jolliffe Fig. 1 (48, 50), para 28), such that the internal curtain gas flow facilitates removal of neutral molecules (the gas of Jolliffe passes from source (50) to evacuation port (44). The elements evacuated include the gas itself, which is comprised of neutral molecules like nitrogen per para 28.).  

Jolliffe fails to teach that the ionization source is in a chamber, and that the volumetric flow rate is at least 0.2 standard liters per minute.
	Green teaches an electrospray ion source, similar to that used in Jolliffe, that is housed within an ion source chamber (Green Fig. 1 demonstrates a chamber around electrospray source (1)). It would have been obvious to one of ordinary skill in the art before the effective time of the invention to add the chamber of Green around the ion source of Jolliffe. One would have been motivated to do so since this would protect the ion source from damage, and protect the user from the high voltages of the ion source.
	
	Hanson teaches a mass spectrometer with a curtain gas flows at a volumetric rate of 0.2 standard liters per minute (pp8882, second column regarding dry nitrogen gas). It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the curtain gas inlet of Jolliffe in light of Hanson so that it provides Hanson’s dry nitrogen flow rate of 0.2 sLpm. One would have been motivated to do so since Hanson demonstrates that such a rate is sufficient for minimizing the ingress of water. Hanson pp 8882, second column.

Regarding Claim 2:
The modified invention of claim 1 teaches the apparatus of claim 1 wherein the curtain gas inlet and ion guide channel are configured such that the internal curtain gas is directed in a contra-flow direction to ions passing through the ion guide channel (Jolliffe paras 9-11 describe source (50) producing a “counterflow” of gas, which is the same as a “contra-flow”).  

Regarding Claim 3:
The modified invention of claim 1 teaches the apparatus of claim 1 wherein the internal curtain gas is introduced in a direction at least orthogonal to the direction of ions passing through the ion guide channel. Jolliffe Fig. 1 demonstrates curtain gas leaving source (50) and entering the chamber is a direction orthogonal to the direction of ions. To wit, the ions pass longitudinally through the chamber, whereas the gas is introduced along a radial direction.  

Regarding Claim 4:
The modified invention of claim 1 teaches the apparatus of claim 1 wherein the internal curtain gas is introduced in a direction from about 10 degrees to about 180 degrees contrary to the direction of ions passing through the ion guide channel. Jolliffe Fig. 1 demonstrates curtain gas leaving source (50) and entering the chamber is a direction orthogonal to the direction of ions, i.e., about 90 degrees contrary to the direction of ions. 

Regarding Claim 5:
The modified invention of claim 1 teaches the apparatus of claim 1 wherein the internal curtain gas is introduced in a direction substantially parallel but opposite to the direction of ions passing through the ion guide channel. Jolliffe Fig. 1 demonstrates that, after the gas leaves source (50), the gas is introduced into the chamber (30) and through the channel defined by (36)to provide a counterflow. See e.g. Jolliffe para 29. This counterflow through the chamber exits through rough pump #1. Such a path through the channel and to the roughing pump is necessarily in a direction opposite to that of the ions. Further, the path is substantially parallel to the path of the ions since it begins at the end of the ion path and ends at the beginning of the ion path, all the while passing through the same channel.

Regarding Claim 8:
The modified invention of claim 1 teaches the apparatus of claim 1, further comprising an internal curtain gas supply for flowing curtain gas into the ion guide channel (Jolliffe Fig. 1 (50)), wherein internal curtain gas flow is effective to prevent at least a portion of unwanted molecules within a sample from transiting to the ion guide channel exit aperture (Jolliffe para 46).  

Regarding Claim 9:
The modified invention of claim 8 teaches the apparatus of claim 8, wherein the curtain gas supply is operatively coupled to a controller adapted to adjust the volumetric flow rate of curtain gas.  Jolliffe Fig. 1 (51), para 48.

Regarding Claim 19:
The modified invention of claim 8 teaches the apparatus of claim 1 wherein said internal curtain gas is introduced into said ion guide at a pressure greater than about 1 Torr. Jolliffe para 39 – 76 Torr.

Regarding Claim 20:
The modified invention of claim 1 teaches the apparatus of claim 1 further comprising a de- clustering region positioned between said ionization chamber and said ion guide (The claimed region is described in instant pgpub paras 60, 69, and 73. Jolliffe Fig. 1 shows such a region between (26) and (32). Like the claimed region, it is between two sampling cones, and subject to a gas flow from gas supply (38) or voltage differences between the cones.

Regarding Claim 10:
Jolliffe teaches a method for controlling contamination in a mass spectrometer system  (Jolliffe para 19, removing solvated analyte particles), comprising: 
generating one or more ionized species from a sample with an ionization source  (Jolliffe Fig. 1 (22, 24));
 directing ions generated in the ionization chamber through a channel of an ion guide (Jolliffe Fig. 1 (36), para 36) having a plurality of rods arranged in a multipole configuration and spaced from one another to provide the channel to one or more downstream mass analyzers (Jolliffe para 36 incorporates by reference the multipole rods of Javahery Figs. 2 and 3 which are arranged around a channel and transmit ions), 
the ion guide channel comprising an inlet aperture in communication with said ionization chamber (Jolliffe Fig. 1 (26, 32, 33)) and an exit aperture for passing ions to said downstream mass analyzers  (Jolliffe Fig. 1 (34)); and 3Docket No.: ABSM-286US 
introducing an internal curtain gas into the ion guide channel at a volumetric flow rate  (Jolliffe Fig. 1 (48, 50), para 28), such that internal curtain gas flow facilitates removal of neutral molecules (the gas of Jolliffe passes from source (50) to evacuation port (44). The elements evacuated include the gas itself, which is comprised of neutral molecules like nitrogen per para 28.).  
Jolliffe fails to teach that the ionization source is in a chamber, and that the volumetric flow rate is at least 0.2 standard liters per minute.
	Green teaches an electrospray ion source, similar to that used in Jolliffe, that is housed within an ion source chamber (Green Fig. 1 demonstrates a chamber around electrospray source (1)). It would have been obvious to one of ordinary skill in the art before the effective time of the invention to add the chamber of Green around the ion source of Jolliffe. One would have been motivated to do so since this would protect the ion source from damage, and protect the user from the high voltages of the ion source.
	
	Hanson teaches a mass spectrometer with a curtain gas flows at a volumetric rate of 0.2 standard liters per minute (pp8882, second column regarding dry nitrogen gas). It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the curtain gas inlet of Jolliffe in light of Hanson so that it provides Hanson’s dry nitrogen flow rate of 0.2 sLpm. One would have been motivated to do so since Hanson demonstrates that such a rate is sufficient for minimizing the ingress of water. Hanson pp 8882, second column.

Regarding Claim 11:
The modified invention of claim 10 teaches the method of claim 10 wherein the curtain gas inlet and ion guide channel are configured such that the internal curtain gas is directed in a counter-flow direction to ions passing through the ion guide channel  (Jolliffe paras 9-11 describe source (50) producing a “counterflow” of gas, which is the same as a “contra-flow”) and into a diversion port for evacuating the internal curtain gas and neutral molecules entrained therewith (Jolliffe Fig. 1 – roughing pump #1).

Regarding Claim 12:
The modified invention of claim 10 teaches the method of claim 10 wherein the internal curtain gas is introduced in a cross-flow direction at least orthogonal to the direction of ions passing through the ion guide channel.  Jolliffe Fig. 1 demonstrates curtain gas leaving source (50) and entering the chamber is a direction orthogonal to the direction of ions. To wit, the ions pass longitudinally through the chamber, whereas the gas is introduced along a radial direction.  

Regarding Claim 13:
The modified invention of claim 12 teaches the method of claim 12 wherein the internal curtain gas is introduced in a cross-flow direction from about 10 degrees to about 170 degrees counter to the direction of ions passing through the ion guide channel.  Jolliffe Fig. 1 demonstrates curtain gas leaving source (50) and entering the chamber is a direction orthogonal to the direction of ions, i.e., about 90 degrees contrary to the direction of ions.

Regarding Claim 14:
The modified invention of claim 10 teaches the method of claim 10 wherein the internal curtain gas is introduced in a direct counter-flow direction substantially parallel but opposite to the direction of ions passing through the ion guide channel. Jolliffe Fig. 1 demonstrates that, after the gas leaves source (50), the gas is introduced into the chamber (30) and through the channel defined by (36)to provide a counterflow. See e.g. Jolliffe para 29. This counterflow through the chamber exits through rough pump #1. Such a path through the channel and to the roughing pump is necessarily in a direction opposite to that of the ions. Further, the path is substantially parallel to the path of the ions since it begins at the end of the ion path and ends at the beginning of the ion path, all the while passing through the same channel.  

Regarding Claim 16:
The modified invention of claim 10 teaches the method of claim 10 wherein internal curtain gas flow is effective to prevent at least a portion of unwanted molecules within a sample from transiting to the ion guide channel exit aperture (Jolliffe para 46).    

Regarding Claim 17:
The modified invention of claim 16 teaches the method of claim 16 wherein supply of the curtain gas is controlled by a controller adapted to adjust the volumetric flow rate of the curtain gas (Jolliffe Fig. 1 (51), para 48).

Regarding Claim 21:
The modified invention of claim 1 teaches the apparatus of claim 1, further comprising: 
a gas curtain chamber disposed between said ionization chamber and said ion guide (Jolliffe Fig. 1 (35), a first gas source for providing a curtain gas flow into said gas curtain chamber (Jolliffe Fig. 1 (38)), a second gas source for providing said internal curtain gas into said ion guide channel (Jolliffe Fig. 1 (50)).

Regarding Claim 22:
The modified invention of claim 21 teaches the apparatus of claim 21, wherein said first and second gas sources are independently controlled (as shown in Jolliffe paras 43 and 48, which demonstrate separate control of the two gas sources.


 Allowable Subject Matter
The invention described in claim 6 would be allowable but for the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.

Response to Arguments
Applicant's arguments filed 11/8/22 have been fully considered but they are not persuasive. 
The indefiniteness rejections of record are withdrawn in light of applicant’s amendments.
Applicant argues that Jolliffe fails to teach a curtain gas inlet for introducing a curtain gas into an ion guide channel, because Jolliffe teaches gas introduction into an interface which does not include a set of multipoles. This is not persuasive. Jolliffe’s internal curtain gas is supplied by port (48) directly into chamber (30) and further into axis (31), which in turn is in the ion guide channel. This is described in detail in paras 28 and 46 of Jolliffe.
Applicant makes various arguments as to how gas supply (38) of Jolliffe cannot be the claimed curtain gas inlet, and as such, Jolliffe cannot teach the claimed invention. This is not persuasive. Applicant misrepresents the contents of the rejection. Gas supply (48) is construed to teach the claimed curtain gas inlet, not gas supply (38). As such, all of applicant’s arguments with respect to this issue are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881